Title: To George Washington from Edward Rushton, 20 February 1797
From: Rushton, Edward
To: Washington, George


                        
                             20 February 1797
                        
                        
                        Expostulatory Letter to George Washington, of Mount Vernon, in Virginia, on his
                            continuing to be a proprietor of Slaves. by Edward Rushton.Oh! reflect that your rights are the rights of mankind That to all they were bounteously given, And that he who in chains would his fellow man bind Uplifts his proud arm against heaven.Liverpool Printed. 1797
                        
                        
                            In July last the following letter was transmitted to the person to whom it
                                is addressed, and a few weeks ago it was returned under cover, without a syllable in
                                reply As children that are crammed with confectionary have no relish for plain and
                                wholesome food; so men in power who are seldom addressed but in the sweet tones of
                                adulation, are apt to be disgusted with the plain and salutary language of truth. To
                                offend was not the intention of the writer; yet the president has evidently been
                                irritated; this however is not a bad symptom, for irritation causelesly excited will
                                frequently subside into shame and to use the language of the moralist Where there is yet
                                shame there may in time be virtue.Liverpool February 20th 1797. Expostulatory Letter
                            
                        
                            It will generally be admitted, Sir, and perhaps with justice, that the
                                great family of mankind were never more benefited by the military abilities of any
                                individual, than by those which you displayed during the American contest. Your country
                                was injured your services were called for, you immediately arose and after performing the
                                most conspicuous part in that blood–stained tragedy, you again became a private citizen
                                and unambitiously retired to your farm, There was more of true greatness in this
                                procedure than the modern world at least had ever beheld; and while public virtue is
                                venerated by your countrymen, a conduct so exalted will not be forgotten The effects
                                which your revolution will have upon the world are incalculable. By the flame which your
                                have kindled every oppressed nation will be enabled to perceive its fetters and when man
                                once knows that he is enslaved the business of emancipation is half
                                performed—France has already burst her shackles neigbouring nations will in time
                                prepare, and another half century may behold the present besotted Europe without a peer
                                without a hierarchy and without a despot. If men were enlightened, revolutions would be
                                bloodless; but how are men to be enlightened when it is the interest of governors to
                                keep the governed in ignorance? "To enligten men," says your old correspondent Arthur
                                Young, is "to make them bad subjects," Hurricanes spread devastation; yet hurricanes
                                are not only transient but give salubrity to the torrid regions and are quickly followed
                                by azure skies and calm sunshine. Revolutions, too for a time may produce turbulence yet
                                revolutions clear the political atmosphere and contribute greatly to the comfort and
                                happiness of the human race What you yourself have lived to witness in the United States
                                is sufficient to elucidate my position, In your rides along the banks of your favourite
                                Potowmack in your frequent excursions through your own extensive grounds how gratifying
                                must be your sensations, on beholding the animated scenery around you and how pleasurable
                                must be your feelings on reflecting that your country is now an assylum for mankind that
                                her commerce her agriculture and her population are greater than at any former period,
                                and that this prosperity is the natural result of those rights which you defended
                                against an abandoned cabinet with all that ability which men who unsheathe the sword in
                                the cause of human nature will I trust ever display. Where liberty is there man walks
                                erect and puts forth all his powers while slavery like a torpedo benumbs the finest
                                energies of his soul. But it is not to the commander in chief of the American forces,
                                nor to the president of the United States, that I have aught to
                                address. my business is with George Washington of Mount Vernon in Virginia, a man who
                                not withstanding his hatred of oppression and his ardent love of liberty holds at this
                                moment hundreds of his fellow beings in a state of abject bondage—Yes! you who conquerd
                                under the banners of freedom—you who are now the first magistrate of a free people are
                                (strange to relate) a slave holder, That a liverpool merchant shoud endeavour to enrich
                                himself by such a business is not a matter of surprize but that you an enlightened
                                character strongly enamoured of your own freedom you who if the British forces had
                                succeeded in the eastern states would have retired with a few congenial spirits to the
                                rude fastnesses of the western wilderness, there to have enjoyed that blessing without
                                which a paradise would be disgusting and with which the most savage region is not
                                without its charms, that you, I say should continue to be a slave holder a proprietor of
                                human flesh and blood creates in many of your British friends both astonishment and
                                regret You are a republican, an advocate for the dissemination of knowledge and for
                                universal justice—where then are the arguments by which this shameless
                                    dereliction of principle can be supported? Your friend Jefferson
                                has endeavoured to shew that the negroes are an inferior order of being but surely your
                                will not have recourse to such a subterfuge Your slaves it may be urged are well
                                treated—That I deny man never can be well treated who is deprived of his rights They are
                                all well treated well fed well lodged, &c. Feed me with ambrosia and wash it down
                                with nectar yet what is all this if liberty be wanting You took arms in defence of the
                                rights of man Your negroes are men. Where then are the rights of your negroes They have
                                been inured to slavery and not fit for freedom, Thus it was said of the French but where
                                is the man of unbiassed common sense who will assert that the French republicans of the
                                present day are not fit for freedom? It has been said too by your apologists that your
                                feelings are inimical to slavery and that you are induced to acquiesce in it at present
                                merely from motives of policy; the only true policy is justice; and he who regards the
                                consequences of an act rather than the justice of it gives no very exalted proof of the
                                greatness of his character, But if your feelings be actually repugnant to Slavery then
                                are you more culpable than the calous hearted planter who laughs at what he calls the
                                pityful whinining of the abolitionists because he believes slavery to
                                be justifiable: while you persevere in a system which your conscience tells you to be
                                wrong. If we call the man obdurate who cannot perceive the attrociousness of slavery,
                                what epithets does he deserve who while he does not perceive
                                his attrociousness continues to be a proprietor of slaves. Nor is it likely that your
                                own unfortunate negroes are the only sufferers by your adhering to this nefarious
                                business. consider the force of an example like yours consider how many of the sable race
                                may now be pining in bondage merly for Sooth, because the president of the united states
                                who has the character of a wise and good man does not see cause to discontinue the long
                                established practice. Of all the slave holders under heaven those of the United states
                                appear to me the most reprehensible, for man never is so truely odious as when he
                                inflicts upon others that which he him self abominates; When the cup of slavery was
                                presented to your countrymen they rejected it with disdain and appealed to the world in
                                justification of their conduct, yet such is the inconsistency of man that thousands upon
                                thousands of those very people with yourself amongst the number are now sedulously
                                employed in holding the self same bitter draught to the lips of their able brethren. From
                                men who are strongly attached to their own rights and who have suffered much in their
                                defence one might have expected a scrupulous attention to the rights of others did not
                                experience shews that when we ourselves are oppressed we perceive it with a linx’s eye
                                but when we become the oppressors no noontide bats are blinder Prosperity perhaps may
                                make nations as well as individuals forget the distresses of former times yet surely the
                                citizens of America cannot so soon have forgotton the variety and extent of their own
                                sufferings When your country lay bruised by the iron hand of despotism and you were
                                compelled to retreat through the jerseys with a handful of half-naked followers when the
                                bayonets of the mercenary glistened at your back and liberty seemed about to expire,
                                when your farms were laid waste your towns reduced to ashes and your plains and woods
                                were strewed with the mangled bodies of your brave defenders when the events were taking
                                place every breast could feel and every tongue could execrate the sanguinary proceedings
                                of Britian: yet what the British were at that period you are in a great degree at this;
                                you are boastful of your own rights; you are violators of the rights of others and you
                                are stimulated by an insatiable capacity to a cruel and relentless oppression. If the
                                wrongs which you now inflict be not so severe as those which were inflicted upon you, it
                                is not because you are less inhuman than the British, but because the
                                unhappy objects of your tyranny have not the power of resistance. In
                                defending your own liberties you undoubtedly suffered much; yet if your negroes,
                                emulating the spirited example of their masters, were to throw of the galling yoke, and
                                retiring peaceably to some uninhabited part of the western region, were to resolve on
                                liberty or death, what would be the conduct, of the southern planters on such an
                                occasion? Nay what would be your conduct? You who were "born in a land of liberty" who
                                "early" learned its value "you who engaged" in perilous conflict to defend it you who in
                                a word devoted the best years of your life to secure its permanent establishment in your
                                own country whose anxious reccollection whose sympathetic feelings and whose best wishes
                                are irresistably excited, whensoever in any country you see an oppressed nation unfurl
                                the banners of freedom possessed of these energetic sentiments what would be your
                                conduct? Would you have the virtue to applaud so just and animating a movement as a
                                revolt of your southern negroes No! I fear that both you and your countrymen would
                                rather imitate the cold blooded British cabinet and to gratify your own sordid views
                                would scatter among an unoffending people terror desolation and death.
                                Harsh as this conclusion may appear yet it is warranted by your
                                present practice: for the man who can boast of his own rights yet hold two or three
                                hundred of his fellow beings in slavery would not hesitate in case of a revolt to employ
                                the most sanguinary means in his power rather than forego that which the truely
                                republican laws of his country are pleased to call his property.
                            Shame! Shame! That man should be deemed the property of man or that the
                                name of Washington should be found among the list of such proprietors. Should these
                                structures be deemed severe or unmerited on your part how comes it that while in
                                the Northern and middle states the exertions of the virtuous Quakers and other
                                philanthrophists have produced such regulations as must speedily eradicate every trace of
                                slavery in that quarter: how comes it that from you those humane efforsts have never
                                received the least countenance If your mind has not sufficient firmness to do away that
                                which is wrong the moment you perceive it to be such one might have expected that a plan
                                for ameliorating the evil would have met with your warmest support; but no such thing.
                                The just example of a majority of the states has no visible effect upon you and as to
                                the men of Maryland, of Virginia, of the two Carolinas of Georgia and of kentucky they
                                    smile contemptuously at the idea of negro emancipation and with
                                the state constitutions in one hand and the cow skin in the other exhibit to the world
                                such a spectacle as every real friend to liberty must from his soul abominate.
                            Then what is man, and what man seeing this
                            And having human feelings does not blush
                        
                            And hang his head to think himself a man.
                        
                            The hypocritical bawd who preaches chastity yet lives by the violation of
                                it is not more truely disgusting than one of you slave holding gentry bellowing in
                                favour of democracy. Man does not readily perceive defects in what he has been
                                accustomed to venerate, hence it is that you have escaped those animadversions which
                                your slave proprietorship has so long merited. For seven years you bravely fought the
                                battles of your country and contributed greatly to the establisment of her liberties,
                                Yet sir you are a slave holder. You have been raised by your fellow citizens to one of
                                the most exalted situations upon earth, the first magistrate of a free people Yet sir
                                you are slave holder, A majority of your countrymen have recently discoverd that
                                slavery is injustice and are gradually abolishing the wrong, Yet sir you continue to be
                                a slave holder. You are a firm believer too and your letters and speeches are replete
                                with pious reflections on the divine being Providence &c. Yet sir you are a
                                slave holder, O! Washington Ages to come will read with
                                Astonishment that the man who was foremost to wrench the rights of America from the
                                tyrannical grasp of Britaian was among the last to relinquish his own oppressive hold of
                                poor unoffending negroes. In the name of justice what can induce you thus to tarnish
                                your own well earned celebrity and to impair the fair features of American liberty with
                                so foul and indelible a blot—Avarice is said to be the vice of age Your slaves old and
                                young male and female father Mother and child might in the estimation of a Virginian
                                planter be worth from fifteen to 20 thousand pounds. Now sir, are you sure that the
                                unwillingness which you have shewn to liberate your negroes does not proceed from some
                                lurking pecuniary consideration. If this be the case and there are those who firmly beleive
                                it is, then there is no flesh left in your heart, and present reputation futur fame and
                                all that is estimable among the virtuous are for a few thousand peices of paltry yellow
                                dirt, irremediably renounced.
                        
                        
                            Edward Rushton. 
                            
                    